Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 39, lines 1-2, delete the phrase “the number” and replace with -- a number --.
In claim 40, line 2, delete the phrase “the outer sides” and replace with -- outer sides --.  In line 2, delete the phrase “the elastic portion” and replace with -- the elastic part -- to provide proper antecedent basis.
In claim 41, line 1, delete the phrase “claim 32” and replace with -- claim 33 -- to provide antecedent basis for the phrase “the mass part”.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a physical quantity sensor comprising three mutually orthogonal axes being defined as an X-axis, a Y-axis, and a Z-axis; a substrate including a first surface and a second surface that are orthogonal to the Z-axis and are in a front-back relationship with each other; a gyro sensor element supported by the first surface of the substrate, and configured to detect an angular velocity based on a change in capacitance; the gyro sensor element comprises a structure that is arranged to overlap the first surface of the substrate in a plan view along the Z-axis; an elastic part that is arranged to overlap the first surface of the substrate in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 








/HELEN C KWOK/Primary Examiner, Art Unit 2861